Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/23/2022, have been fully considered but they are not persuasive. 

(A) In re page 7, applicant states,
 	Independent claim 1 recites “generating, by a processor, a process map by combining the flowchart and the step-by-step recording.” Cole does not disclose this limitation.

Cole pertains to methods and apparatus for recording and playback of an executed process. The Cole Abstract states that a system interprets a process map that identifies a plurality of steps associated with a process. The system executes the process according to the process map and captures an execution of the process in a recording. Cole discloses traversing the recording according to the process map. 
In response, as claimed, the process map, is based on combining the flow chart and step by step recording, is met by combining the Status to the flow chart, results in the claimed process map.
Please carefully review cited below.
Col. 2, visual presentation of process map with Status of steps of the recording, including, 
“arrows of one color” or color, yet a third color so that a user can instantly discern the steps that have been encountered

(10) Once a recording of the process has been captured, a user may step through the recording, viewing the state of the data at each step. The user may even step backwards through the recording, again, viewing the state of the data at any given step. In an example embodiment, a graphical user interface is provided allowing a user to playback the recording in a graphical environment. The graphical user interface provides a visual representation of the process map, depicted as a plurality of steps depicted as linked together with graphical icons depicted as arrows. During traversal of the recording, those steps that have been traversed are depicted, for example, as being linked together with arrows of one color, and those steps that are to be traversed are depicted as being linked together with arrows of a different color. The routes between steps that were not accessed during execution of the process are depicted with yet a third color so that a user can instantly discern the steps that have been encountered, the steps that will be encountered, and the steps that will never be encountered during this particular execution of the process.


Note, an exception, can define, an Error, the step at which the exception occurred is depicted as having a different color from the other steps, so as to alert the user of the location in the process of the exception.

Col. 2
(11) If an exception (i.e., an unexpected and unplanned for error condition) occurred during execution of a process, during the traversal of a recording of that process, the step at which the exception occurred is depicted as having a different color from the other steps, so as to alert the user of the location in the process of the exception. During a traversal of the recording, the current step of the traversal is highlighted with a different color than the other steps in the process map. The graphical user interface has a variable rendering region, and provides a visual representation of at least one variable associated with the process. As a user traverses the recording, if the value of the variable changes during the traversal, that variable is highlighted with color indicating that variable change.

Therefore, the status (derived from recording the steps), is combined into the flow chart (steps w/color status), generating the process flow by with the status derived from the steps, in other words combining the steps associated with the recording the status of the steps associated with the flow chart. 

Note, the status of a STEP includes, Error, this step having a different color than other steps, therefore a process map, is generated by, combining the flowchart and the step-by-step recording (STATUS in colors).

SEE exception, defining an Error (step), having a different color (or a Status, error or not)
(11) If an exception (i.e., an unexpected and unplanned for error condition) occurred during execution of a process, during the traversal of a recording of that process, the step at which the exception occurred is depicted as having a different color from the other steps, so as to alert the user of the location in the process of the exception. During a traversal of the recording, the current step of the traversal is highlighted with a different color than the other steps in the process map. The graphical user interface has a variable rendering region, and provides a visual representation of at least one variable associated with the process. As a user traverses the recording, if the value of the variable changes during the traversal, that variable is highlighted with color indicating that variable change.

Note the process map is generated based on the combination of the flow chart, updated by status of steps in the process.


{B} In re page 7-, applicant states
“In rejecting claim 1, the Office Action states that Cole discloses generating a process map by combining a flow chart and a recording. However, Cole describes the process map as indicating a plurality of steps associated with a process and using the process map to generate a recording. Cole does not disclose generating the process map or what is used to generate the process map. The process map of Cole is not generated by combining a flow chart with a recording, but rather the process map of Cole contains a flow chart that is used to generate a recording of the process. This is not the same as generating a process map by combining a flowchart and a step-by-step recording. As such, Cole does not disclose “generating, by a processor, a process map by combining the flowchart and the step-by-step recording’ as recited in claim 1.

	In response, the Flow chart or processing Map, includes, the flow chart, the processing MAP is updated, modified or combined with the Status data, as described above.
	
Applicant appears to suggest, “Cole does not disclose generating the process map or what is used to generate the process map”, after a careful consideration, as cited above, by recording the status of the steps of a flow chart or processing map, is based on exceptions (or If then), or a determining step, this is known to be rule based, decision process, combining the Status (updating), in the Form of different, Colors to the flow chart, thereby generating the process map as claimed, with status of steps.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	The examiner has applied, an abstract (101) rejection, after the art rejection, which also establishes the scope of the claims, to assist applicant in addressing the scope of the claims vs. prior art, as well as the consideration of abstract assessment, of the claims, in an effort to establish, as defined practical application, with respect to the claims as recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the
application as subject to AIA  35 U.S.C. 102 and 103 (or as
subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be
considered a new ground of rejection if the prior art relied
upon, and the rationale supporting the rejection, would be the
same under either status.

The following is a quotation of the appropriate paragraphs
of 35 U.S.C. 102 that form the basis for the rejections under
this section made in this Office action:

A person shall be entitled to a patent unless -

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12, 15-18 are rejected under 35 U.S.C. 102 as being anticipated by Cole et al. (US 8,719,775, FD 2008).

Regarding claims 1 (method), 8 (apparatus) and 15 (medium), Cole discloses, a computer implemented method (supported by an apparatus or hardware with software, based on, Fig. 1), for visualizing a process (1) as a process map (Figs. 1-2), the method comprising:

O receiving a flowchart of the process

(SEE an Executable Process)

Note, an executable process that is one that is

Executed by a computer, but, developed prior to execution.


See Figs. 1-4

Fig. 1 computer structure support,

Fig. 2 (visualization GUI, or display),

Fig. 3 (associated, method steps, step 200-),

Fig. 4-, other related, step 205-208


SEE abstract, Figs. 1-2

“a process map indicates a plurality of steps associated

with a process” or a FLOWCHART to be followed


O	receiving a step-by-step recording of the process


SEE “The system executes the process according to the
process map, and captures an execution of the process in a
recording.”

O	generating, by a processor, a process map by combining

the flowchart and the step-by-step recording (Fig. 3)



displaying the process map on a display


SEE col. 2

SEE combining, to a visualization w/GUI, with, arrows and color, wherein, those steps based on the flow chart and recording, are depicted as being linked together with arrows of a different color or, “tracking the traversals” and w/third colors ....



Brief Summary Text - BSTX (10):
Once a recording of the process has been captured, a
user may step through the recording, viewing the state
of the data at each step. The user may even step
backwards through the recording, again, viewing the
state of the data at any given step. In an example
embodiment, a graphical user interface is provided
allowing a user to playback the recording in a
graphical environment. The graphical user interface
provides a visual representation of the process map,
depicted as a plurality of steps depicted as linked
together with graphical icons depicted as arrows.
During traversal of the recording, those steps that
have been traversed are depicted, for example, as
being linked together with arrows of one color, and
those steps that are to be traversed are depicted as
being linked together with arrows of a different
color. The routes between steps that were not accessed
during execution of the process are depicted with yet
a third color so that a user can instantly discern the
steps that have been encountered, the steps that will
be encountered, and the steps that will never be
encountered during this particular execution of the
process.

SEE status of the steps, is rule based (If, an exception?), for steps with different colors, so as to alert the user of the location in the process of the exception, 

O	therefore, “a different color than the other steps in the process map” or combines the Status data, of the Steps into the process Map

(11) If an exception (i.e., an unexpected and unplanned for error condition) occurred during execution of a process, during the traversal of a recording of that process, the step at which the exception occurred is depicted as having a different color from the other steps, so as to alert the user of the location in the process of the exception. During a traversal of the recording, the current step of the traversal is highlighted with a different color than the other steps in the process map. The graphical user interface has a variable rendering region, and provides a visual representation of at least one variable associated with the process. As a user traverses the recording, if the value of the variable changes during the traversal, that variable is highlighted with color indicating that variable change.


Regarding claims 2-4, 9-11 and 16-18, Cole is deemed to
meet as claimed, wherein the displaying the process map
comprises:

O displaying a task associated with the process (SEE Process), 

claims 2, 9 and 16

and

O 	displaying a step (A STEP in a Process) associated with the task in response to selection of the task, 

claims 3, 10 and 17

and

o	displaying, an action

SEE above Colors & arrows, of traversed steps, below, associated with the step (SEE Linked Steps & Arrows), in response to selection (step or stepping), of the step

claims 4, 11 and 18

SEE above, Users Can Step through each step, in view
of Fig. 2, Tasks with Links (see 125, 1-3 & 150, 155),
defining the next steps or a process flow, displayed
visually allowing for user navigation (Playback Control,
stepping, forward or back) or playback

SEE associated disclosure, Maps with Links, steps, colors,
arrows or (status and/or attributes) of an execution or not
(steps, Traversed or Not), based on, a process map


Description Paragraph - DETX (27):
In step 204, the executed process recording and playback process
140-2 provides a graphical user interface 160 in which to render
the recording. The graphical user interface 160 includes, but is
not limited to: A visual representation of the process map 120. A visual representation of at least one of the plurality of steps 125-N associated with the process. In an example embodiment, the plurality of steps 125-N that comprise the process map 120 is visually depicted. The plurality of steps 125-N is linked together with arrows indicating various routes through the process map 120 that the process may take during execution. The arrows are colored with a default color indicating that the steps have not been traversed during execution of the recording. A visual representation of at least one of the plurality of steps that has been traversed during a traversal of the recording. In an example embodiment, when a step has been traversed, the color of the arrow linking (that step with a previous step) is modified to indicate that that step has been traversed (i.e., the traversed step arrow 150). In another example embodiment, the color of the arrow linking the current step 125-1 with the next step 125-2 (in the process) is modified to indicate that this step 125-2 is the next step 125-2 the process will take (i.e., the step to be traversed arrow 155). In an example embodiment, the plurality of future steps is identified by a plurality of step to be traversed arrows 155. A visual representation of at least one of the plurality of steps 125-N associated with the process. The visual representation indicates that at least one of the plurality of steps 125-N associated with the process is the current step 125-2 during a traversal of the recording. A visual representation of at least one of the plurality of steps 125-N associated with the process indicating that step 125-3 has encountered an exception during the execution of the process. In an example embodiment, that step 125-3 is rendered having a different color (from the other steps 125-N depicted in the process map 120), indicating to the user 108 that an exception has occurred. A variable rendering region 135 within the graphical user interface 160. A visual representation of at least one variable 145 associated with the process. A visual representation of at least one variable 145, the visual indicating that variable 145 has been modified during the traversal of the recording. In an example embodiment, during
traversal of a recording, when the value of a variable 145 has
changed, that variable 145 is highlighted with a different color
(from the other variables 145) within the variable rendering
region 135. Equally of use to the user 108 is the fact that those variables 145 that have not been modified are not highlighted with a different color. This allows the user 108 to quickly discern which variables 145 have been modified and which haven't. An indication that there is additional data associated with the at least one variable 145. In an example embodiment, the variable rendering region 135 depicts the value of the variable 145 as indicating that the user 108 may select the " ..." to view additional data associated with that variable 145. The capability to invoke, from the graphical user interface 160, the recording of the execution of the process. In an example
embodiment, a user 108 may invoke or terminate the recording of a process anytime prior to and during execution of that process.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the
application as subject to AIA  35 U.S.C. 102 and 103 (or as
subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be
considered a new ground of rejection if the prior art relied
upon, and the rationale supporting the rejection, would be the
same under either status.

The following is a quotation of 35 U.S.C. 103 which forms
the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as
being unpatentable over Cole et al. in view of Passova (US
6,671,874).

Regarding claim 5, 12 and 19, Cole fails to particularly
teach, Passova teaches and is deemed to render obvious,

o	receiving a petri net model of the process, wherein
the generating a process map further comprises
combining the petri net model with the flowchart and
the step-by-step recording


Passova teaches model development (Flow Chart) and testing,
directed to the verification and validation of software, by
applying Petri modeling (combining) and marking upon conditions being satisfied

(col. 6, lines 35-) and col. 8, line 19-

Also see at least, cols. 1-7, applies a petri model and/or extended Petri model.

Brief Summary Text - BSTX (23):
The modeling process is independent of the method of model
development. A marking vector defines the initial conditions of
the system, and the modeling process is implemented according to
the rules of the selected Petri net variation. The tags provide
for external control of the modeling process, allowing for
artificial activation of corresponding redundant positions,
depending on the portions of the program being modeled, and
determine the most critical states for the testing process. The
modeling results can then be provided in terms of requirements,
which may be expressed in a natural language.

Brief Summary Text - BSTX (25):
The universal automated software testing method of the invention
represents the system requirements, design requirements or
programs as an extended Petri net model, isolates significant
positions by reverse analysis, creates a prototype table of the
sequence of states covering the part of the model under
consideration, and from the prototype table and table of
positions generates tests of a required level expressed in terms
of natural language, mathematical expressions or data. These
tests can be used for verification and validation, either
directly or with some additional information.

Drawing Description Text - DRTX (3):
FIG. 1 a Petri net model corresponding to the Use Case
description of system requirements in Table 2,

Drawing Description Text - DRTX (4):
FIG. 2 is an input matrix of positions versus transitions for the inputs in the Petri net model of FIG. 1 corresponding to the
basic flow in the Use Cases model of Table 2,

Drawing Description Text - DRTX (5):
FIG. 3 is an output matrix of positions versus transitions for
the outputs in the Petri net model of FIG. 1 corresponding to the basic flow in the Use Cases model of Table 2,


Drawing Description Text - DRTX (6):
FIG. 4 is a table of positions showing system requirements
written in natural language and positions in the Petri net model
of FIG. 1 for the basic flow in the Use Cases model of Table 2,

Drawing Description Text - DRTX (7):
FIG. 5 is an input matrix of positions versus transitions for the inputs in the Petri net model of FIG. 1 corresponding to the
basic flow and alternative flow in the Use Cases model of Table
2,

Drawing Description Text - DRTX (8):
FIG. 6 is an output matrix of positions versus transitions for
the outputs in the Petri net model of FIG. 1 corresponding to the basic flow and alternative flow in the Use Cases model of Table 2,


Drawing Description Text - DRTX (9):
FIG. 7 is a table of positions showing system requirements written in natural language and positions in the Petri net model of FIG. 1 for the basic and alternative flows in the Use Cases model of Table 23


Drawing Description Text - DRTX (11):
FIG. 9 is a Petri net representation of the flow chart of FIG. 8;

Drawing Description Text - DRTX (13):
FIG. 11 is a Petri net representation of the algorithm of FIG.

10; and

Drawing Description Text - DRTX (14):
FIG. 12 is a Petri net representation of the requirements table
of Table 4.


SEE Petri operations, Marking …., directed to Inputs and Outputs

Detailed Description Text - DETX (3):
The invention utilizes a variation of Petri net modeling. As is
known to those skilled in the art, a Petri net expresses
conditions and events as a graph of connected positions and
transitions. Petri net positions are marked by an indicator (for
example a token) as corresponding conditions satisfied. Depending upon the variation of the Petri net, when one or more input positions are marked the output transition occurs, the indicator is removed from the input position(s) and an indicator is applied to the output position(s). The output position(s) may also be input positions for one or more subsequent transitions, which occur in like fashion. The Petri net thus describes a set of conditions and events occurring when the conditions are
satisfied, which may include branches representing alternatives
and exceptions, in a graphical form.


Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed
invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person
having ordinary skill in the art to, modify Cole in view of
the teachings of Passova, as claimed, to apply as claimed,
to receive a petri net model of the process, wherein the
generating, a process map is rendered obvious based on as
claimed, further comprises combining the petri net model with the flowchart and the step-by-step recording of Cole, facilitating the marking, indicators (token) as corresponding, conditions satisfied, as taught by use of modeling based on, Petri modeling (layer), as taught by Passova, in order to, facilitate testing, verification, validation of computer software (based on modelling, of process steps), based on Petri modeling.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103
as being unpatentable over Cole et al., as applied above, in view of Arend et al. (US 2014/0019190).

Regarding claims 6-7, 13-14 and 20, Cole fails to
particularly teach as claimed, utilizing,

O 	a business process model/notation model of a process, being a combination of a Flow Chart and Recording (or Modeler, editor) and also, fails to teach, providing a system that is adapted to, receive input requesting Collapse (an operation), of the process map Displayed to display only tasks.

Arend is deemed to render any differences obvious and
teaches accessing a process model (Type: Business Process
w/steps) and views thereof (see abstract) and being adapted to
receive (collapse Inputs, as well as the opposite: Expand), by
system and/or user associated requests.


SEE 0002

“…Moreover, these processes can be represented with process
modeling notations (e.g., business process modeling notation
(BPMN) editors and process engines, enhanced process chains
(EPC), modeling hierarchies built on these or similar model
types, etc.) but these types of resources are typically
difficult for a non-technical user to understand and use...”


SEE Fig. 3, appears relates to a Flow Chart & with flow (302), of a business process (see Order), as a process, 

“…the process advisor may one present the steps a
given user is required to perform and guides the user
through the process by expanding and collapsing steps
or activities as they are completed. For example, the
process presented by process advisor may be configured
to present one or more tasks for a user based on the
user's role and any corresponding assigned steps
and/or activities. Moreover, when a process step is
completed, the process advisor may collapse the
previous steps. For example, in view 188B, the find
resources step is done, so it collapses in favor or
the step currently being performed…”

US 20140019190

Note, “…the process advisor hides (or collapses) the
activities of that step, and expands the activities 194A-B
for the step-in progress...”

SEE hides activity for a step (Task)

[0022] FIG. 1B depicts additional examples of views
188A-C presenting a business process for hiring a new
employee 186A. In this example, the business process
represents hiring a new employee 186A, which includes
steps, such as creating a staffing request 186B,
finding resources 186C, managing applicants 186D, and
hiring resources 186E. In this example, selecting
activity, the step create staffing request 196B is
"done," so the process advisor hides (or collapses)
the activities of that step, and expands the
activities 194A-B for the step-in progress, which is
find resources 186C. This process may be defined in
the process model.

[0024] Page 188B shows the process advisor guiding the
user through the manage applicants step 186D. In this
example, the create staffing request 186B step is
"done," so the process advisor hides (or collapses)
the activities of that step, and expands the activity
194C of the step-in progress, which is create staffing
request 186B. The process advisor may access the
process monitor to determine the status of steps
and/or activities in order to expand and collapse
steps in a view and update the status information for
the steps/activities.

See collapse, based on required user (activities),

“…guides the user through the process by expanding and
collapsing steps or activities as they are
completed…”

[0026] In some implementations, the process advisor
may one present the steps a given user is required to
perform and guides the user through the process by
expanding and collapsing steps or activities as they
are completed. For example, the process presented by
process advisor may be configured to present one or
more tasks for a user based on the user's role and any
corresponding assigned steps and/or activities.
Moreover, when a process step is completed, the
process advisor may collapse the previous steps. For
example, in view 188B, the find resources step is
done, so it collapses in favor or the step currently
being performed.

[0043] At 406, the process advisor generates at least
one view including the steps, activities, and objects
for the business process being executed. For example,
process advisor may generate view 198A and send the view to a user interface for presentation. And, when the user selects at least of the steps, the activities, and the objects of the business process, the process advisor may provide, at 408, a subsequent page, such as view 198B, to guide the execution of the steps, activities, and objects of the business process
being executed. This subsequent page is also sent to a
user interface for presentation. Moreover, the process
advisor may generate another view when a step,
activity, or task associated with an object is
completed. For example, when a step is completed,
process advisor may generate another view collapsing
the completed task and expanding the next task, as
noted above with respect to FIG. 1B.

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify Cole in view of the teachings of
Arend, as claimed, to adapted the system of Cole to, “receive
inputs requesting Collapse associated with, an process map,
being displayed, wherein expanding and collapsing (0026) to
display only tasks, is accomplished in view of, such as:
“…guides the user through the process by expanding and
collapsing steps or activities as they are completed…”,
leaving, only tasks, additionally the map is also taught as
being, “a business process modeling notations”, or associated
with a BPMN editor and/or process engine, facilitating, activity
based display, being, a flow chart combined the business process
model/notation model being deemed obvious to, apply, BPMN editor
and/or process engine, facilitating process flow analysis (of
Cole) and provide control of, expanding and/or collapsing
control, to access a model, associated with a displayed business
process model, having, notations, as taught by Arend.




After a careful consideration the examiner considers that the claims are not particularly directed to a practical application, see analysis below.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claim 1 encompasses the concept of, 
establishing a Flowchart, being a series of steps of a process 
the scope of, a flowchart, combined with steps, Encompasses, all Embodiment (not limited), to number of steps or any details of how combined.

Step by Step analysis (claim 1)
Prong 1, Statutory Category?

Yes, the claims are directed to a process, of generating process maps based on combining recorded step, with a flow chart


Prong 2, Integrated into a Practical Application?

No, as described above, all limitations as described above are recited at a High Level of generality or preemptive in scope, such that, it appears, encompass all embodiment.


The claims are associated with a recording process, but with no details of how many steps or what process is being recorded, nor any defined data source types, the limitation only requires, receiving the recording of the steps (or status), with no other detail.

This judicial exception is not integrated into a practical application because this process can be achieved with human mind support, in the process of combining a flow chart with steps of a recording and rendering the result.

The claims recite the step of, generating a process map by combining the steps with the flowchart and displaying on a display.

Note, combining the STEPs (recorded), with a flowchart, is also is deemed to encompass all embodiment, associated with, how this flow and steps from a recording, are actually being combined.

Note, combining steps & flowchart to arrive at a process map, is recited with use of a computer to support the process map generation with steps, but, the remaining elements, entering as flowchart and combining steps, can be accomplished by a person, since extremely preemptive, as described above, through an observation step to combine (or add or annotate or mark), the recording of the steps, to a flowchart, as status of the steps.

	Therefore, it appears the claim as a whole, or no more than an abstract idea, since, the rendering a combined Flowchart, with step by step recording, thereby generating a process map, based on the received recording associated with the steps, is seen can be accomplished, through user observation and evaluation and to annotation (input).
 
The evaluation (input) to annotation (output), can be accomplished in the human mind, to facilitate the inputs to, combine a flowchart, with any status, observed from the recording, to add the status of the steps to a flowchart, such as, on a piece of paper with a pencil and/or supported by a general purpose computer.

To address, wherein the claims includes being computer implemented is not seen as performing any more than support, directed to the most basic, generic functions of, of storing, a user entered flowchart and to allow the user to add or annotation any status, observed, based on a given recording of the steps. 
This operation can be interpreted to encompass, being based on user observation and evaluation, to annotation (input), steps, wherein the computer is merely support to store user entered data and display the resultant process map, manually drawn and annotated with status of the steps, by a user.
	
As understood there are many types of software, lend themselves to supporting as described above, that allow users to enter and annotate, flow chart type processes graphically is seen as generic conventional computer support, since the computer role only requires, generic, conventional, computer support to render on a display a process map as claimed.



Prong 2B, Claim provides an inventive concept

	No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.

Under the 2019 PEG, a conclusion is made on whether the claim recite additional elements that amount to significantly
more than the judicial exception.


The evaluation of additional elements, with respect to integration of the abstract idea into a practical application,
the additional elements are not seen to transform the claims, to being eligible. The analysis above applies to all statutory categories of invention. Although literally invoking the apparatus and medium, claims 8 and 15, respectively, remain only
broadly and generally defined, with the claimed functionality paralleling that of the system in claim 1. As such, claims 8 and 15 are rejected for at least similar rationale as discussed above.

	Regarding dependent claims 2-7, 9-14, and 16-20, reciting additional elements of: displaying a task, a step, an action, applying a petri net model, associating a business process, performing, a collapse of displayed data, do not aid in the eligibility of the respective independent claims.
	
The claims can be described as being directed to insignificant extra solution activity or activities allowing for examination of rendered process map, and does not aid in the eligibility and/or patentability of the respective independent claims, due to being recited at high levels of generality.

Claims 9-10 and 16-17 recite substantially similar limitations to claims 2 and 3, therefore, are rejected for similar reasons as claim 2, 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
{A} Bratt et al. (US 2009/0287958, FD 10/8/2008, to Honeywell), teaches, flow charts and testing based on Templates (Fig. 2), running input and generating outputs, in data flow diagrams, combines data flow with state charts, or notations (see 0001-0010), wherein the steps in the flow, are directed to something practical, such as: directed to testing, a Cruise Control, process, based flow chart and testing to obtain step statuses based on the testing.

Contact Information
Any inquiry concerning this communication or earlier
communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.

The examiner can normally be reached between Monday-Friday
between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful,
the examiner’s supervisor, Pierre Vital can be reached on
(571)272-4215. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be
obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may
be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available
through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) 866-217-9197 (toll-
free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system,
call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        9/28/2022